Citation Nr: 0721878	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hammer toes.

2.  Entitlement to service connection for bilateral corns. 

3.  Entitlement to service connection for bilateral calluses.

4.  Entitlement to service connection for bilateral 
syndactylization of the 4th and 5th toes.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1977 to September 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul Minnesota, which denied the veteran's claims of 
entitlement to service connection for hammer toe, bilateral 
corns and calluses and syndactylization of the 4th and 5th 
toes.

The Board notes that the veteran's case was certified for 
appellate review in January 2004.  The record does not 
specifically account for the three year gap that has occurred 
between that date and the date the Board received the 
veteran's case, although as explained below it appears that 
the veteran cannot be located. 


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that hammertoes, bilateral corns or calluses and/or 
syndactylization of the toes currently exist.


CONCLUSION OF LAW

Hammertoes, bilateral corns or calluses and syndactylization 
of the toes were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
hammertoes, bilateral corns and calluses and syndactylization 
of the 4th and 5th toes.  Because the resolution of these 
issues involves the application of identical law to virtually 
identical facts, the Board will address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated February 28, 2003, including a request for evidence 
showing that the claimed conditions were due to military 
service and existed from military service to the present 
time. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  With respect to private treatment records, the VA 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  

The February 2003 letter further emphasized:  "You must give 
us enough information about your records so that we can 
request them from the person or agency that has them.  If the 
holder of the records declines to give us the records or asks 
for a fee to provide them, we'll notify you of the problem.  
It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" [emphasis as in the original].

The Board notes that the February 2003 letter included an 
exhaustive list of potential evidence, plus notice to the 
veteran that  "It's still your responsibility to support 
your claim with appropriate evidence."  This notice complies 
with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the veteran's service connection claims, 
element (1), veteran status, is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of service 
connection for the veteran's claimed foot conditions.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  The veteran's claims of entitlement to 
service connection were denied based on elements (2), 
existence of a disability, and (3), connection between the 
veteran's service and the claimed disability.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

VA has obtained the veteran's service medical records and VA 
medical records.  The veteran was scheduled to appear for a 
March 2003 VA physical examination; however, he failed to 
report for the examination. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The Board initially observes that its deliberations have been 
hampered by the veteran's unexplained failure to appear for 
the VA examination which was scheduled in March 2003.  That 
examination may have provided evidence in support of the 
veteran's claim, in particular evidence of current 
disabilities.  In addition, there are no recent medical 
treatment records.  The Board is obligated to render its 
decision based on the evidence now contained in the record, 
sketchy though it is.  See 38 C.F.R. § 3.655 (2006). 

Indeed, it appears that the veteran has not been heard from 
since he filed his substantive appeal in January 2004.  He 
evidently has not sought VA medical treatment   The Board 
appreciates that the veteran has a long history of 
polysubstance abuse, incarceration and homelessness.  This 
does not, however, relieve him of the obligation to keep VA 
apprised of his whereabouts.  
If he does not do so, "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  See Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the veteran's feet were examined by a VA physician in 
December 2002 in connection with his admission to a VA 
Chemical Dependency Treatment Program.  Hammertoes, bilateral 
corns and/or calluses and syndactylization of the toes were 
not identified on examination of the feet.  Hammertoes were 
diagnosed by history only.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [service connection may not be granted 
for a diagnosis of a disability by history]. Corns and 
calluses and syndactylization of the toes were not mentioned 
or diagnosed.  

As noted above, there are no recent VA treatment records, and 
no other recent medical treatment records.  It appears that 
the most recent medical record is the December 2002 report of 
his admission to the VA Chemical Dependency Treatment 
Program, which as explained above was pertinently negative.  

The Board observes, as did the December 2002 VA examiner, 
that the veteran had hammertoe surgery in the past, which was 
evidently successful.  Similarly, the veteran's service 
medical records show successful surgery to correct congenital 
syndactylization in March 1978.  Since these formerly 
existing conditions were corrected and no longer exist, 
service connection cannot be granted therefor.  
See Sanchez-Benitez, supra.

The veteran has not submitted any evidence establishing he 
currently has any of the claimed disabilities.  He has been 
accorded ample opportunity to present medical evidence in 
support of his claim, and he has failed to do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

In the absence of a current disability, service connection 
may not be granted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  Accordingly, Hickson element (1) has not been 
met for the veteran's claim for service connection for 
hammertoes, corns and bunions, and the claim fails on this 
basis.

In the absence of the claimed disabilities, there is no need 
to discuss the remaining two Hickson elements. 

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
hammertoes, bilateral corns and calluses, and  bilateral 
syndactylization of the 4th and 5th toes.  The benefits 
sought on appeal are accordingly denied.

Additional comment

The Board observes in passing that one foot disability, 
hallux valgus of the left great toe, was in fact identified 
in December 2002.  However, the veteran has not claimed 
service connection therefor, and the RO has not adjudicated 
the matter.  


ORDER

Service connection for hammertoes is denied. 

Service connection for bilateral corns is denied.

Service connection for bilateral calluses is denied.

 Service connection for syndactylization of the toes is 
denied. 



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


